Per Curiam.

It was part of the original agreement at the time the judgment was entered, that it should be a security for future advances, beyond the amount, then actually due to the plaintiffs We see no solid objection to this, any more than to a mortgage being held as security for future advances; so far, at least, as the amount of the condition of the bond. If the amount of the advances, or responsibilities, exceeded the condition of the bond, it would present a different question. Under the circumstances of this case, we think the motion ought not to be granted.
Motion denied.